Stewart, J.,
delivered the opinion of the Court.
The jurisdiction of the justice of the peace in this case depends upon the sum proved to be due, and not upon the amount appearing on the face of the note.
So far as the record discloses, the justice of the peace and the Baltimore City Court decided upon the proof, that the balance due after the deduction of credits was $96.19 ; which was within the jurisdiction of the justice of the peace, and the judgment of Baltimore City Court being final, no appeal lies to this Court.
But the question of jurisdiction argued at the bar is not presented by the record.
Bills of exceptions are not allowed in such cases, and cannot be considered by this Court. Cole vs. Hynes, 46 Md., 181.

Appeal dismissed.